 THE PROCESS CORPORATIONThe Process CorporationandChicago PrintingPressmen'sUnion-No. 3, affiliated with Interna-tional Printing Pressmen and Assistants'Union ofNorth America,AFL-CIO. Case 13-CA-7967March 21, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn January 15, 1968, Trial Examiner George A.Downing issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, The Process Corpora-tion,Chicago, Illinois, its officers, agents, succes-sors, and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order, asherein modified:1.Add-to paragraph 2(a) of the Trial Examiner'sRecommended Order ". . . and, if an understandingis reached, embody such understanding in a signedagreement."2.Add the following to the first paragraph of thenotice attached to the Trial Examiner's Decision:... and, if an understanding is reached, we willembody such understanding in a signed agree-ment.-3. The telephone number for Region 13, appear-ing at the bottom of the notice, is amended to read:828-7570.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE,613GEORGE A. DOWNING, Trial Examiner: Thisproceeding under Section 10(b) of the NationalLabor Relations Act, as amended, was heard atChicago,Illinois,on November 27, 1967,pursuantto due notice. The complaint which wasissued onAugust 30, 1967, on a charge dated July 20, allegedas amended that Respondent engaged in unfairlabor practices proscribed by Section 8(a)(5) and(I) of the Act by refusing on and after May 23,1967, to recognize and meet with the Union as theduly certified collective-bargaining representativeof its employeesinanappropriate unit. By itsanswer Respondent admitted the certification butdenied the refusal to bargain.Ihereby grant the joint motion filed by GeneralCounsel and Respondent to correct the record inaccordancewith their stipulation, and I havedirected the taking of administrative steps to obtainthe preparation and filing by the court reporter of acorrected transcript.Upon the entire record in the case including thestipulation of fact made at the hearing, I make thefollowing:FINDINGS OF FACTI.JURISDICTIONALFINDINGS;THE LABORORGANIZATION INVOLVEDIconclude and find on facts alleged in the com-plaint and admitted by answer that Respondent isengaged in commerce within, the meaning of theAct' and that the Charging Party is a labor or-ganization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESThis case is grounded in a prior representationproceeding in Case 13-RC-11007 in which theBoard issued its Decision and Certification on May19, 1967, and in which it resolved all issues materi-al to the present proceeding, save for the requestand the refusal to bargain both of which areestablished by the record in the present case.2Respondent sought, however, to relitigate hereinthe Board's ruling in sustaining challenges to twoballots pursuant to the report and recommendationof its Hearing Officer which followed an investiga-tion by the Regional Director and a formal hearing'Respondent,,an Illinois corporation engaged in the manufacture ofgreeting cards, sold and shipped to extra-state points during the past yearproducts valued in excess of $50,000'Requests to bargain were made by the Union on May 23, June 26,July 7, September 5, and October 25 On May 31 and June 13, Respond-ent pleaded the illness and hospitalization of its president No answerswere received to the subsequent requests170 NLRB No. 72 614DECISIONS OF NATIONALheld beforethe HearingOfficer on January 11 and13 and February 6, 1967.In this posturethe present hearing was only a for-mal step inreadying for review the Board's Deci-sion in therepresentation proceeding, for it is wellsettled, thatdeterminations made in a representa-tion case are not directly reviewable in the courts.See, e.g.,Boire v. Greyhound Corp.,376 U.S. 473,476; American Federation of Labor v. N.L.R.B.,308U.S. 401. However, where the Board orders an em-ployer to bargain with a union and its order is basedinwhole or in part upon determinations made inthe representationproceeding, both enforcementand/or judicial review may be obtained in the com-plaint proceeding following a refusal to bargainwith theunion.Section 9(d) so provides and it pro-vides further that the record filed with the courtshall includetheBoard's certification and therecord in therepresentationproceeding.Itwasprecisely because of this that the SupremeCourt heldsome25 years ago that, "The unitproceeding and this complaint on unfair labor prac-tices arereally one."Pittsburgh Plate Glass Com-pany v. N.L.R.B.,313 U.S. 146; 158. And becausethe record in-the representation case was, underSection 9(d), part of the record before the court,the Supreme Court held that absent a showing ofadditional evidence which was unavailable or wasnot previously discovered, "A single trial of theissuewas enough."See alsoAllis-Chalmers Mfg. Co.v.N.L.R.B.,162 F.2d 435, 440-441 (C.A. 7);Wor-cesterWoolen Mills v. N.L.R.B.,170 F.2d 13, 16(C.A. 1).Respondent: conceded here that the , evidencewhich it proposed to offer was "substantially identi-cal"with that contained in the representationrecord and did not claim that it had anything whichwas either newly discovered or previously unavail-able. Its basic contention, both orally and by brief, isthat the Trial Examiner is required to reviewdenovothe record in the representation proceedingsto determine the propriety of the findings made, bytheHearingOfficer on the challenged ballots,despite the prior adoption of those findings by theBoard.That contention is plainly without meritunder thecasesabove cited. TheWorcestercase isparticularly in point on its facts in that the em-ployer there claimed that the Boardelection was in-valid because ineligible persons were permitted tovote. The Trial Examiner refused to permit relitiga-tionof the issue because the employer made nocontentioneither that the evidence which itproposed to offer was unknown to it or that the wit-nesseswere unavailable. The court upheld theBoard's affirmanceof the ruling.I therefore conclude and find that on and afterMay 23Respondentrefused to recognize and meetwith or bargain with the Union as the certified bar-gaining representativeof its, employees -in an ap-propriateunitwhich as previously found by theBoardand as conceded at thepresent hearing is asfollows:LABOR RELATIONS BOARDAll pressmen,assistant pressmen,apprenticesand, traineesemployed byRespondent at its-Cicero,,Illinois, location;but excluding,officeclericalemployees,professional-employees,guards and supervisors as definedin the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case,Imake thefollowing:CONCLUSIONS OF LAW1.By refusing to bargain collectively with theUnion as the exclusive representative of its em-ployees in an appropriate unit as above found,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)_{5) and (1) ofthe Act.2.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondentengaged incertainunfair labor practices I shall recommend that itcease and desist therefrom and that it take certainaffirmative action as provided,in theRecommendedOrder below which I find to be necessary to remedyand to remove the effects of the unfair labor prac-tices and to effectuate the policies of,the Act.Upon the foregoing findings of fact and conclu-sions of law and the entire record and pursuant toSection 10(c) of the Act, I herebyissuethe follow-ing:RECOMMENDED ORDERThe Process Corporation, its officers, agents, suc-cessors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively -with theUnion as the certified bargaining representative ofthe employees in the appropriate unit.(b) In any like or similar manner interferingwith,restraining,or coercing its employees in theexercise of their right to self-organization, to,form,join,or assist said Chicago PrintingPressmen'sUnion-No. 3, affiliated with International PrintingPressmen and Assistants' Union of North America,AFL-CIO, or any other labor organization, to bar-gain-collectively through representatives of theirown choosing or to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection or to refrain fromany or all such activities except to the extent thatsuch -rightmay be affected by anagreementauthorized in Section,8(a)(3) of the Act.,2.Take the following affirmative action:(a)Bargain collectively, upon request, with saidChicago Printing Pressmen's Union No. 3, concern-ing rates of pay, wages, hours of employment,, or THE PROCESS CORPORATIONother conditions of employment of its employees inthe appropriate unit herein found.(b) Post at its offices and plant at Cicero, Il-linois, copies of the attached notice marked "Ap-pendix,"' Copies of said notice, to be furnished bythe Regional Director for Region 13, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent, to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL bargain collectively upon requestwith ChicagoPrintingPressmen's Union No. 3,affiliated with International Printing PressmenandAssistants'Union of North America,AFL-CIO, as the exclusive representative ofour employees in the appropriate unit concern-' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decision615ing rates of pay,wages,hours of employment,and other conditions of employment.The appropriateunit is:Allpressmen,assistantpressmen, ap-prentices and trainees employed by us atour Cicero,Illinois,location; but exclud-ing office clerical employees, professionalemployees, guards and supervisors asdefined in the-Act.All our employees are free to become or remainor refrain from becomingor remainingmembers ofthe above-named or any other labor organizationexcept to the extent that such right may be affectedby an agreement authorized in Section 8(a)(3)-ofthe Act.DatedByTHE PROCESSCORPORATION(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 881 U.S. Courthouse and Federal OfficeBuilding, 219 S. Dearborn Street, Chicago, Illinois60604, Telephone 353-7597.and Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 13, in writing, within 10 days from the date ofthis Order, what stepsRespondent has taken to comply herewith "